Citation Nr: 1533502	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-21 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an evaluation in excess of 10 percent for left Achilles tendonitis.

5.  Entitlement to a compensable rating for shrapnel wound to the right upper thigh.


REPRESENTATION

Appellant represented by:	David W. Magann, Attorney 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971, including combat service and his decorations include the Combat Action Ribbon and the Navy Achievement Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied service connection for headaches.  Also on appeal is an August 2011 RO rating decision that granted service connection for PTSD and assigned an initial disability rating of 50 percent effective from July 13, 2010.

In a January 2015 rating decision the RO continued a 10 percent disability rating for left Achilles tendonitis and continued a noncompensable rating for shrapnel wound to the right upper thigh.  The Veteran submitted a timely Notice of Disagreement (NOD) in regard to these issues.  (The January 2015 rating decision also proposed to reduce the rating assigned to shrapnel wound to the right mid-posterior thigh from 40 percent to 10 percent and to reduce the rating assigned to shrapnel wound to the left lower extremity from 10 percent to 0 percent; the Veteran cited these two issues in his NOD but as no final action was taken by the RO the NOD is ineffective in regard to these issues.)  

In the January 2015 decision, the RO also denied the Veteran's TDIU claim.  The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected disabilities, and in particular, his PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

The Board's decision on the Veteran's headaches claim is set forth in the decision below.  The remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's headaches had their onset in service.  


CONCLUSIONS OF LAW

A headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a headache disorder on the basis that he has had headaches since service.  Alternatively, he maintains that his headache disorder was caused or aggravated by his service-connected PTSD.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Evidence and Analysis

Service treatment records (STRs) show the Veteran was treated for cold-related headaches in February 1969, and in April 1970 he was treated for severe headaches and dizziness after having been knocked unconscious in a fight.  His separation examination in July 1971 is silent in regard to headaches and shows neurological evaluation as "normal."

In his original claim the Veteran requested service connection for a number of disabilities including headaches, asserting they had all begun during service. 

The Veteran had a VA compensation and pension (C&P) examination in December 2010 in which he reported to the examiner that his headaches began gradually after service; he could remember no specific head trauma during service.  The examiner opined that the Veteran likely had current headaches of musculoskeletal/tension origin that were not related to the headaches he had experienced in service.  

An appellant's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307  (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Accordingly, the question of entitlement to service connection on a secondary basis is integral to the issue already on appeal.

The file contains conflicting medical opinion in regard to whether the Veteran's claimed headaches are secondary to PTSD.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran had a VA C&P examination in January 2015, performed by a physician who reviewed the claims file. The Veteran reported having had headaches for about 20 years, ever since separation from service.  The Veteran differentiated these headaches from bilateral temporal headaches that had resolved since he got reading glasses.  The examiner diagnosed tension headaches and stated an opinion that these headaches are not likely related to the service-connected PTSD.  In support of this opinion the examiner offered as rationale that review of current medical literature using two different internet sources does not support any causative link between PTSD and any kind of headache disorder.

Thereafter, the Veteran's submitted a letter dated in April 2015 written by Dr. George M. Adams, who stated that after having reviewed treatment records since separation from service and having interviewed and examined the Veteran it was his opinion, within a reasonable degree of medical probability, that the Veteran has tension headaches that are caused by or a result of his PTSD.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

Based on a review of the lay and medical evidence, the Board finds that the evidence is in equipoise and thus supports the Veteran's headache disorder claim.  In reaching this determination, the Board notes that the Veteran has reported having recurrent headaches since service and there is also conflicting medical evidence as to whether his PTSD has caused the disability.  In either event, resolving all reasonable doubt in his favor, the Board finds that service connection for a chronic headache disorder is warranted.


ORDER

Service connection for a headache disorder is granted.


REMAND

In April 2015, the Veteran submitted a private medical report that suggests that his PTSD has worsened since the most recent VA examination, which was conducted in December 2014.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

As noted in the Veteran has filed a timely NOD in response to a January 2015 RO rating decision that denied increased rating for Achilles tendonitis and to entitlement to increased rating for shrapnel wound to the right upper thigh.  Remand is required to enable the AOJ to issue a Statement of the Case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeals in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In light of the foregoing, the Board finds that the Veteran's TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, physically or electronically, outstanding VA and private treatment records and reports.  

2.  Issue the veteran an SOC with respect to his claims seeking an evaluation in excess of 10 percent for left Achilles tendonitis and entitlement to a compensable evaluation for shrapnel wound in the right upper thigh, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on the issues.

3.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of his psychiatric symptoms and the impact of the disability socially and occupationally, as well as the impact of his other service-connected disabilities on his ability work, to include his now service-connected headache disorder.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disorder, and the impact of this disorder on his occupational functioning and daily activities.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.  

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of his psychiatric symptoms and their impact on his ability to work and the impact on his social relationships.  The examiner should provide a detailed rationale for any opinion expressed.

5.  Afford the Veteran a VA examination to determine the impact of his service-connected disabilities on his ability to work.

The examiner must evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as communicating, concentrating, ability to work well with others, sitting, standing, walking, lifting, carrying, pushing, and pulling.  

6.  Then readjudicate the issues on appeal (to include entitlement to a TDIU rating).  If the benefits sought on appeal are not granted in full, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


